Citation Nr: 0708004	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  93-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include, post-traumatic stress disorder (PTSD), 
dysthymic disorder, and disassociative disorder, on a direct 
basis and as secondary to a service-connected disability.

2.  Entitlement to service connection for a borderline 
personality disorder on a direct basis and as secondary to a 
service-connected disability.  



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and M.L.

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, and North Little Rock, Arkansas.

The Board previously adjudicated the veteran's claim in 
October 2005.  The Board reopened the veteran's claim for 
service connection but denied the claim.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
re-adjudication in accordance with the directives of the June 
2006 Joint Motion.  The Joint Motion challenged only that 
part of the Board decision that denied service connection.

The Court granted the Joint Motion for remand in June 2006 
and returned the case to the Board.

The Board wrote to the veteran, through her attorney, in July 
2006.  The veteran was advised that the case was returned to 
the Board by the Court.  She was further advised that she had 
90 days to submit additional evidence or argument in support 
of her claim.  

The veteran's attorney submitted additional argument to the 
Board in August 2006.  The attorney also submitted a CD-ROM 
that contained what he said was the Record on Appeal to the 
Court, as well as written argument in support of the 
veteran's claim.  The attorney waived consideration of the 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran's 
PTSD, major depressive disorder, disassociative disorder and 
dysthymic disorder are related to her military service.

2.  The veteran has been diagnosed with a personality 
disorder.

3.  The issue of entitlement to service connection for a 
psychiatric disorder, on a secondary basis, is moot.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, major depressive 
disorder, disassociative disorder, and dysthymic disorder, is 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2006)

2.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 4.127 (2006).

3.  The issue of service connection for a psychiatric 
disorder, on a secondary basis, is moot.  38 U.S.C.A. 
§ 7104(a) (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the veteran, through her 
attorney, has waived all application of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The attorney submitted the 
waiver, in the form of an affidavit from the veteran, in July 
2006.  The attorney noted that the waiver was submitted in 
accordance with the requirements set forth by the Court in 
Janssen v. Principi, 15 Vet. App. 370, 373-74 (2001).  In 
that regard the affidavit provided an explicitly stated, 
informed, and voluntary waiver of the application of the 
VCAA.  As the veteran, represented by counsel, has submitting 
an informed waiver of the notice and the duty to assist 
requirements of the VCAA, the Board will address the merits 
of the case.  

I.  Background

The veteran served on active duty from January 1975 to 
December 1975.

Private medical records show the veteran was admitted to St. 
Francis Hospital in September 1974, with a diagnosis of 
depression.  It was noted she was admitted because of a 
suicidal overdose of 100 aspirin tablets with a desire for 
demise.  She was discharged to home in October 1974, with a 
final diagnosis of adjustment reaction of adult life.  

Service medical records (SMRs) show that the veteran denied 
any history of depression and denied that she had ever been 
treated for a mental condition on her enlistment physical 
examination.  Her enlistment examination also did not reflect 
any psychiatric abnormality.  Her SMRs show she underwent 
left knee tendon repair in June 1975 and that she also 
received extensive treatment and evaluation for a psychiatric 
condition.  A July 28, 1975, report noted she claimed she 
meant to kill herself, that she had tried to kill herself 
before, and that she still wanted to kill herself.  The 
examiner recommended suicide precautions and a transfer to 
the Walter Reed Army Medical Center (WRAMC).  She was 
admitted on July 29, 1975, for a suicide attempt by aspirin 
overdose.  A medical history provided during her in-service 
psychiatric hospitalization noted a one month period of 
hospital treatment prior to service (apparently in September 
1974) for a suicide attempt, also by aspirin overdose.  

Records show she reported a history of treatment by a 
civilian psychiatrist prior to service with whom she remained 
in contact, including a session three weeks prior to 
admission while she was home on convalescence leave.  It was 
noted she indicated she had expressed thoughts in a letter 
she had written to her civilian psychologist that apparently 
precipitated her in-service suicide attempt, but that she 
would not reveal any specific information.  A July 1975 WRAMC 
discharge summary noted that the veteran reported a loss of 
appetite in the last week and a weight loss of 15 pounds in 
the prior six weeks.  The veteran also reported a decreased 
interest in sex in the last month with a decrease in the 
amount of sleep and restless sleep.  

An August 11, 1975, clinical entry noted that the most 
important precipitating factors in her decompensation were an 
operation on her knee, unwanted friendships in the barracks, 
and some difficulties at home during convalescence leave.  A 
September 21, 1975, report noted she planned to marry a 
technician who worked at WRAMC.

A September 1975 medical board report included a diagnosis of 
schizophrenia, latent type, manifested by depressed mood, 
suicidal behavior, depersonalization, social withdrawal, 
limited interpersonal relationships and autistic thinking.  
It was noted that her stress had been minimal, routine 
military duty and that her predisposition was moderate due to 
a previous psychiatric hospitalization.  Her impairment for 
further military duty was marked and her impairment for 
social and industrial adaptability was definite.  It was 
noted the disorder existed prior to service.  An October 1975 
physical evaluation board report included a diagnosis of 
definite latent type schizophrenia that was not incurred or 
aggravated during service.  

The veteran was home on convalescence leave when she was 
hospitalized at the Army Hospital at Fort Irwin, Kansas, in 
September 1975.  She was admitted with a diagnosis of 
depression with suicidal ideation and possible borderline 
personality disorder.  She was later transferred to the VA 
medical center (VAMC) in Topeka, Kansas. 

VA hospital records dated in October 1975 show the veteran 
reported she had been hospitalized in service because she 
tried to kill herself with "an overdose of aspirin, because 
[she] had a cast on [her] left leg and a girl made a pass at 
[her]."  The examiner noted she stated she felt down in 
spirit much of the time because people in her hometown talked 
too much about her, but that she remained vague and evasive 
about her life circumstances.  It was noted that she 
described vaguely a sexual encounter at age seven with a 
neighbor who was 18 or 19 years old, but that she believed 
she had consented so she did not consider it rape.  The 
examiner noted she denied any actual memories of that event.  

Records show that the veteran was administratively separated 
from further military service in December 1975.

The veteran filed her original claim seeking VA disability 
compensation benefits for a nervous condition in December 
1975.  She noted the disorder began on July 27, 1975.  In a 
March 1976 VA Form 21-526e she noted she had been treated for 
a psychiatric disability prior to service in September 1974 
by Dr. Reardon, a civilian physician, at the St. Francis 
Hospital in Wichita, Kansas.  

A VA "Medical History and Certificate" dated in February 
1976 noted that the veteran was seen on an outpatient basis 
for complaints of dizziness and ringing in the left ear of 
five days duration.  Physical examination was negative, but 
the diagnoses included vertigo, probably labyrinthitis.  The 
veteran was provided a prescription for allergy medication.

On a VA Form 21-2545, completed by the veteran in June 1976, 
she stated she was emotionally disturbed because a female 
made a pass at her during service.  

A VA examination in June 1976 noted the veteran reported that 
treatment in February 1976 for her complaints of dizziness 
was a suicide attempt by drug or medication overdose.  She 
stated that she had decided she did not want to get married 
and that she did not know how to tell her fiancé.  The report 
also quoted her as saying that "I guess that since I messed 
up my chance to get along in service, and the fact that I 
can't get a good job keeps me depressed."  Objectively, the 
examiner said that the veteran displayed an odd appearance.  
Affect revealed a tense, immature, passively hostile 
individual who appeared to be unconsciously seeking 
disapproval.  Despite the listing of a number of findings, 
the examiner failed to provide a diagnosis.  

The veteran was denied entitlement to service connection for 
latent schizophrenia with a borderline personality disorder, 
as a pre-existing service disability not aggravated during 
service, by the RO in Denver, Colorado.  The decision was 
issued in August 1976.  The RO referred only to the SMRs and 
diagnosis provided by the medical board in service.  

Private hospital records dated in July 1976 included 
discharge diagnoses of moderately severe depressive reaction 
with suicidal ideation and inadequate personality with very 
passive aggressive character traits.  It was noted that the 
veteran had a history of three suicide attempts over the 
previous two years and that she had taken an overdose while 
convalescing from knee surgery at Walter Reed Hospital when 
she was propositioned by a homosexual.  She stated she had 
been depressed since her parents gave her dog away three 
months earlier and more so when she was unable to break off 
an engagement with her fiancé after he returned from Korea in 
May 1976.  

A VA hospital summary for a period from July 1976 to August 
1976 included diagnoses of borderline personality and drug 
overdose.  It was noted the veteran had contemplated suicide 
in response to an impending visit by her parents.  The 
hospital summary indicated that she had been transferred 
after spending approximately one week in a private hospital.  
It was noted she had been hospitalized during service after a 
suicide attempt "precipitated by a sexual pass being made 
toward her by another woman" and that she had "a history of 
concern about her sexual activity and identity, both in 
relationships with men and women."  She had a suicide 
attempt prior to service that occurred when she had to move 
back to her family home because she could not afford to live 
on her own.  

The summary further noted that the veteran expressed hatred 
directed at the VA hospital system and feelings of hatred 
towards her father.  She reported a long-term history (since 
age 9) of acute and chronic depression.  Course of 
hospitalization was essentially unremarkable.  Physical and 
mental status examinations were negative; however, she was 
considered a mild to moderate suicide risk.  She was not 
taking any medications prior to her admission and she was 
provided none during hospitalization or upon hospital 
discharge.  Upon discharge she was to resume her normal 
activities and employment.

VA hospital reports dated from November to December 1978 and 
in February 1979 noted diagnoses of borderline personality 
disorder, suicide attempts by medication overdose, and acute 
and chronic depression.  The 1978 report indicated that the 
veteran had also been recently hospitalized in October 1978, 
for another suicide attempt by medication overdose.  On the 
day of her admission in November 1978 she reported during a 
therapy session that she intended to commit suicide that 
evening because her knee had been injured at work.  Physical 
examination during the course of hospitalization was 
unremarkable; however, review of her systems was positive for 
intermittent depression that the veteran related to 
hypoglycemia.  Her mental state gradually improved and she 
was discharged on December 5, 1978. 

During her four day period of hospitalization at the VAMC in 
Denver in February 1979, she reported that her suicide 
attempt was because of chronic problems at work, feelings 
that people were mocking and belittling her, chronic knee 
pain and because of some stomach and back pain.  She also 
cited personal trauma and a recent eviction from an apartment 
and the breakup of her relationship with a female roommate.  
Her course of hospitalization was significant for the 
decision that further VA inpatient and outpatient psychiatric 
treatment was to be terminated because it was felt that she 
was not benefiting from VA treatment.  The treatment plan 
noted instructions that she should be referred to a local 
mental health center if further psychiatric treatment was 
sought.  

The record on appeal reflects that the veteran moved to the 
Phoenix, Arizona, area and filed a claim in August 1979.  She 
requested entitlement to service connection for a psychiatric 
disorder and indicated that she was receiving inpatient 
treatment for her psychiatric complaints at the Phoenix VAMC.

VA hospital records from the Phoenix VAMC noted a nine day 
period of hospitalization in August 1979 for evaluation of 
complaints of situational stress, apparently concerning her 
service-connected left knee disability.  The examiner found 
no evidence of a thought disorder or other psychotic 
symptoms.  Her mood was described as slightly depressed.  The 
diagnoses included immature personality with inadequate 
features and depression.  A subsequent August 1979 hospital 
summary noted a one day period of hospital treatment for 
evaluation of complaints related to a depression of five days 
duration.  The report noted that her depressive symptoms had 
abated and that she seemed to accept the fact that she was 
going to have to work and get outpatient therapy.  The 
diagnosis on discharge was depression with manipulative 
behavior.

VA correspondence dated in September 1979 informed the 
veteran that her claim for a psychiatric disorder had been 
previously denied in August 1976 and was considered final.  
She was advised that she would have to submit new and 
material evidence in order to reopen her claim.

VA outpatient reports dated in December 1979 included an 
assessment of depressive neurosis.  Records show the veteran 
was prescribed anti-depressant medication and her 
prescription was re-filled in January 1980.  At that time it 
was noted she was doing well.  In February 1980, she was seen 
for evaluation of back problems and nerves.  The assessment 
was low and mid back syndrome and mixed depressive neurosis.  
Reports dated in 1982 and 1983 reflect treatment primarily in 
the mental hygiene clinic for family counseling and therapy.  
The veteran, along with her female partner and the partner's 
son, participated in those sessions.  

VA hospital records from the Tucson, Arizona, VAMC, dated in 
September and October 1982, show the veteran complained of 
depression.  She reported a history of depression for the 
past three days with insomnia and suicidal thoughts.  It was 
noted that there was no evidence of psychosis or organicity 
on hospital admission and that she reported she had no 
physical complaints.  During hospitalization, she was 
initially kept in seclusion.  While in seclusion she 
attempted to cut her left wrist with her identification 
bracelet.  The cut was only superficial and the attempt was 
interpreted as attention seeking manipulation.  The discharge 
diagnoses included adjustment disorder with depression and 
borderline personality disorder.

VA hospital records dated in January 1983 included diagnoses 
of adjustment disorder with anxiety and borderline 
personality disorder.  Treatment records show she reported 
she was raped at age seven and that she was also raped in 
service.  She stated she was bisexual prior to service and 
was homosexual after service.  A VA outpatient record, dated 
February 17, 1983, noted that the veteran became more 
"uptight" in talking about things that happened with her 
mother and brother.  

A March 1983 hospital discharge summary noted the veteran had 
been readmitted after writing a suicide note smeared with 
blood to her therapist and that she reported she had been 
increasingly disturbed by her therapy uncovering childhood 
sexual molestations.  A May 1983 therapy session report 
indicated a deterioration in her mental state related to the 
loss of her job as a housekeeper at a VA medical facility.  A 
June 1983 hospital summary noted she claimed she had been 
raped when she was six years old and again when she was 21 
years old.

A VA examination in July 1983 noted the veteran reported 
recent employment at the Tucson VAMC as a housekeeper, but 
stated she could not maintain employment because of worsening 
knee and psychiatric disorders.  The examination was limited 
to an evaluation of her service-connected left knee 
disability.  The veteran wrote on the VA Form 21-2545 that 
she was raped in service.

VA medical records dated in July 1985 show the veteran had an 
extensive history of abuse and sexual assaults and having had 
sexual relationships with her brother.  It was noted she had 
been sexually active since approximately the age of eight and 
that her brother used to sell her to the other boys in the 
community.  She reported two incidents of forcible sexual 
relations including one during military service and another 
on the psychiatric ward at the Phoenix VAMC. 

The veteran testified at a hearing at the RO regarding an 
increased rating for her left knee in March 1989.  She said 
she injured her knee on one occasion when a fellow male 
soldier was trying to get to close to her.  The injury 
occurred when she tried to get away.  The veteran also said 
that she went home on convalescence leave to consider having 
surgery.  She said the rape occurred when she returned, just 
before she had surgery.

VA hospital records dated in February 1990 show the veteran 
was admitted solely for a brief psychiatric evaluation to 
determine whether she was mentally prepared for transfer to a 
"Pain Control Program."  It was noted that "[s]he has a 
long history of psychiatric inpatient admissions, related to 
her borderline personality disorder but has been quite stable 
psychiatrically prior to this admission...."  She was 
recommended for transfer.  The veteran was given a diagnosis 
of borderline personality disorder.

In correspondence dated in August 1990 the veteran filed her 
present claim seeking entitlement to service connection for a 
psychiatric disorder.  In support of her claim she submitted 
copies of recent treatment records.

VA treatment records dated in February 1990 summarized the 
veteran's reported history of childhood abuse by her father 
and schoolmates, as well as her medical history of multiple 
suicide attempts and repeated psychiatric hospitalizations.  
The examiner noted the diagnoses had been varied over the 
years, but that the most prominent and persistent features of 
her adjustment suggested a borderline personality disorder 
and dysthymia.  

The RO denied her claim in November 1990.  The veteran 
disagreed with the denial and submitted her substantive 
appeal in March 1991.  The veteran stated that she was raped 
and had sexual advances made to her while in service.

The veteran and M.L. presented testimony at a personal 
hearing in May 1991.  The veteran testified that she was 
unemployable due to her knee and psychiatric conditions.  She 
said that she had nightmares about what had happened to her 
in service.  People in uniform made her shaky and she would 
avoid them.  The veteran said that her medical providers had 
told her that she had PTSD from being raped.  M.L., 
apparently a registered nurse, also testified on her behalf.  
M.L. stated that she had spoken to the veteran's psychiatrist 
and had been informed that the veteran's knee problems had 
contributed to her depression.  

VA records dated in March 1991 show psychological testing 
revealed the veteran was considered mildly to moderately 
limited in two of four categories related to industrial 
adaptation, moderately to severely limited in three of eight 
categories related to sustained concentration and 
persistence, and mildly to moderately limited in two of five 
categories related to social interaction skills.  The 
diagnoses included borderline personality disorder and 
agoraphobia without history of panic disorder.  

VA hospital records dated in April 1991 noted admission for 
"... increasing psychosocial stressors related to 
deteriorating left knee osteoarthritis and chronic pain 
associated with this, increased financial stressors and 
general malaise."  A medical history significant for 
multiple prior psychiatric hospitalizations was noted.  The 
veteran reported a history of sexual abuse as a child and 
stated she had been raped while in military service.  During 
hospitalization she was secluded for an attempted suicide 
(slashing her wrists on the springs of her bed).  It was also 
noted that her condition was not improving with 
hospitalization.  The veteran was described as a chronically 
impulsive individual who displayed acting out behavior while 
under treatment.  She was recommended for discharge because 
of that behavior pattern.  The diagnoses at discharge were 
Axis I, deferred, and Axis II, borderline personality 
disorder with depression.

VA hospital records dated in November 1991 show the veteran 
was admitted for increased depression and "feelings of 
hurting herself due to the recall of a past rape incident."  
The veteran reported that she could no longer enjoy herself 
or be productive in life because of poor interpersonal 
relationship skills.  She stated that she had paranoid 
feelings when she was around other people and fears of sexual 
and/or physical abuse.  She stated she had been physically 
and mentally, but not sexually abused, during childhood by 
her parents.  She reported she had been raped at age 22 and 
at age 27.  Mental status examination was normal except for a 
dysthymic affect and an angry voice.  It was noted that this 
was related to her negative feelings towards others and the 
loss of employment.  Her course of hospitalization was 
uneventful.  The examiner noted that the veteran had 
participated in several support groups, but had minimally 
related her anger to others.  The discharge diagnoses 
included borderline personality.

At a personal hearing in December 1991 the veteran, in 
essence, reiterated her claim.  She testified that she had 
multiple psychiatric problems including depression, residual 
psychic trauma caused by a rape in service, and agoraphobic 
complaints.  She reported that she had been raped the day 
before undergoing knee surgery in service and that she had 
been attacked by a female service member who had been too 
fresh with her.  The veteran said she had never submitted a 
claim for service connection for PTSD.  The hearing officer 
advised the veteran that PTSD would be a new claim.

A VA PTSD assessment, dated in March 1992, noted the criteria 
for a diagnosis of PTSD had been met.  The report detailed 
the traumatic event of rape in 1975.  It was also noted that 
the veteran stated that prior to the alleged rape she was 
very close to her family and friends and was "happy-go-
lucky."  She stated she felt the rape was her fault because 
she accepted the date with her assailant and did not fight to 
escape and that she felt guilty because she never told anyone 
about it for fear of jeopardizing her military career.  

In regard to her PTSD claim, the veteran submitted 
information regarding her claimed stressors in August 1992.  
The veteran reported she had been raped in June 1975 at the 
Aberdeen Proving Grounds by a sergeant the day before she was 
hospitalized for knee surgery, that she was sexually 
assaulted by female private who lived in her barracks three 
weeks later, and that she had been sexually assaulted by a 
male patient at the Phoenix VAMC in 1979.  She stated she had 
reported the rape and sexual assault in 1975 to a lieutenant 
while she was a patient at WRAMC.  She claimed she was 
treated for vaginal discharge due to rape at the Aberdeen 
Proving Grounds in June 1975 and at the WRAMC on August 8, 
1975.  She also stated she had reported the 1979 sexual 
assault to the Phoenix VAMC and to the Phoenix police.  She 
provided similar information as to these alleged attacks in 
subsequent statements in support of her claim.

Associated with the claims folder is a letter from J. 
Morales, Ph.D., of the Tucson Animal Assisted Psychotherapy 
Association (TAAPA), dated in April 1995.  She reported that 
she had been treating the veteran for PTSD since March 1995.  
Dr. Morales opined that the veteran's PTSD was directly 
related to the rape she experienced during service.  

The Board denied the veteran's claim for service connection 
for a nervous disorder in April 1995.  The Board determined 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for a 
nervous disorder.  The Board also decided that secondary 
service connection for a psychological disorder, manifested 
by depression, was not warranted.

The veteran appealed the decision of the Board.  The 
veteran's attorney argued in a Joint Motion that there was 
significant outstanding medical evidence that had not been 
considered.  The Court granted the Joint Motion to vacate the 
Board's decision, except for that part of the decision that 
granted a 30 percent rating for a left knee disability and 
granted service connection for low back and right knee 
disabilities, and remanded the case in June 1996.  

The veteran's attorney submitted VA records directly to the 
Board in August 1996.  The records covered a period from 
December 1975 to February 1991.  The records included a VA 
mental hygiene clinic note, from February 1979, where the 
writer said that it was known that the veteran was sexually 
molested by either a male friend or her brother.  An August 
1979 psychology consult noted that the veteran said she was 
raped by her sergeant in service.  

The Board remanded the veteran's case for additional 
development in January 1997.

Additional VA records for the period from October 1975 to 
September 1989 were associated with the claims folder.  The 
records included an entry from January 1976 where it was 
noted that the veteran had several areas of her past that she 
could not discuss.  This included her feelings about men and 
her dating past.  A July 1983 mental hygiene master treatment 
plan noted that the veteran reported an extensive history of 
abuse and sexual assaults.  This included forcible sexual 
relations in service.  An August 1988 social work assessment 
noted that the veteran reported being raped in service.

VA treatment records dated in March 1996 show the veteran 
reported that she had grown up in "an alcoholic home" and 
that her father had been emotionally and physically abusive.  
It was noted that she denied any childhood sexual abuse other 
than by her brother.

In correspondence dated in October 1997 the veteran described 
having been raped by a sergeant in a secluded location after 
he had taken her to a club.  She stated the incident had 
occurred in the back of his station wagon.

Treatment records from Palo Verde Mental Health Services 
(Palo Verdes) show that the veteran was hospitalized form 
October 1994 to November 1994.  The discharge summary noted 
that the veteran initially denied any sexual abuse but later 
said that her brother and her sergeant both had raped her.  
The diagnoses were major depressive episode, probable PTSD 
and probably dysthymia when not major depressed.  An Axis II 
diagnosis of borderline personality disorder was also 
provided.

Treatment records from S. Bupp, M.D., reflect that the 
veteran was treated from December 1994 to October 1995.  The 
veteran was diagnosed with PTSD, depression, major depression 
disorder, and borderline personality disorder.  Dr. Bupp did 
not address any of the veteran's in-service stressors.  He 
did provide a letter, dated in April 1995, wherein he said 
that he had treated the veteran for PTSD and major depression 
disorder.  He said that both disorders were disabilities that 
originated during the veteran's military service.  

The veteran was afforded a VA examination, by Dr. S., in 
February 1999.  Dr. S. noted that he had reviewed the 
veteran's claims folder and the Board remand of January 1997.  
The veteran described having been raped in May or June of 
1975 at the Aberdeen Proving Grounds prior to undergoing knee 
surgery.  The veteran provided details on the rape.  She 
stated she had not reported the incident because she had been 
twice denied for promotion and thought nothing would come of 
it.  She reported a history of treatment for depression prior 
to military service and explained that she was the child of 
an alcoholic and had difficulty adjusting to adult life.  The 
diagnosis was chronic PTSD.  Dr. S. noted the veteran's 
claims folder had been reviewed and that the information 
provided therein, and from the examination from the veteran, 
was consistent with the diagnosis provided.  The examiner 
also stated that, although the veteran was treated for 
depression prior to her military service, her PTSD was not 
related to that treatment.  

In an August 1999 statement the veteran's mother recalled 
that the veteran's personality had changed after her return 
from service.  It was noted that before service she was 
always on the go, but that after she returned she spent most 
of her time in her room.  

The veteran was afforded a VA psychiatric examination in 
March 2001.  The examiner, Dr. F., noted that the veteran 
reported being raped in service in 1975.  He also noted that 
she had received a number of diagnoses of PTSD but that 
recent discharge summaries did not include PTSD as a 
diagnosis.  The examiner reported that the veteran related 
her trauma to an incident of rape in service.  He said that 
the veteran did not recall the rape until 1980, five years 
after the incident.  The examiner said that the veteran 
related that the recall of the rape was a gradual process and 
not aided by a therapist.  The examiner referred to an 
outpatient entry that noted the veteran had been engaged in 
therapy that "uncovered" childhood sexual trauma at least 
in 1983.  He added that there was a history in the claims 
folder that the veteran informed therapists in the past that 
her brother had raped her as a child.  The examiner also said 
the record showed the veteran reported witnessing her father 
physically abuse her mother.  

The examiner said that a thorough reading of the claims 
folder was strongly recommended because a number of recorded 
incidents had a bearing on the veteran's diagnosis.  The Axis 
I diagnoses included dysthymic disorder, past history of 
alcohol abuse versus alcohol dependence, possible but 
unlikely history of mania or hypomania, specific phobia for 
crowds and heights, and possible PTSD.  The examiner said 
that the veteran presently met the criteria for PTSD, but 
said that he had very significant doubts about the criteria 
for stressor.  The examiner stated that it was much more 
likely her stressor occurred before military service and that 
certainly she had been hospitalized prior to service for 
psychiatric reasons.  

The examiner further stated that a diagnosis of military-
related PTSD could not be made because the stressor history 
was, at best, unclear and, at worst, very questionable.  It 
was noted that the rape event had been first recalled five 
years after the fact without memory of the event from 1975 to 
1980 which was not consistent with his experience with PTSD 
patients.  He said that the veteran's history of childhood 
exposure to abuse, possible history of abuse as a child, and 
clear evidence of significant psychiatric illness prior to 
service suggested that she met the criteria for PTSD, but 
that it was not likely related to military service.  He said 
that, while the veteran may have been exposed to stressors 
while in service, it was difficult to say that these lead to 
psychiatric problems since she had been hospitalized for 
psychiatric problems before service.  The examiner did not 
address whether, if the PTSD did exist prior to service, if 
it was aggravated during service.

VA hospital records dated in June 2001 noted the veteran 
reported she had been raped by her sergeant in 1975 and that 
one year later she began dating women.  She stated she had 
only been in homosexual relationships since then.  It was 
noted she also reported having been sexually molested by her 
brother from age five to age fifteen.  The diagnoses included 
recurrent major depression versus dysthymia and borderline 
personality disorder.  It was noted the primary diagnosis was 
borderline personality disorder.

The veteran underwent a VA psychological examination by Dr. 
S. in May 2001.  He reported that he had reviewed the claims 
folder prior to the examination.  The veteran reported having 
told a lieutenant of her rape while in service but did not 
talk about it again when she was offered a discharge.  She 
said that her partner told her of her being raped by her 
father.  The veteran reported having some memories of her 
assault and this was around 1978.  She did not discuss the 
issue with her therapist.  The veteran further informed the 
examiner that she began having sexual experiences with her 
brother when she was in first grade.  She said he was three 
and one-half years older.  She said that she continued having 
sexual relations off and on until he moved out of the house.  
The veteran said that there was never a time that she did not 
remember having sexual experiences with him.  Dr. S. provided 
Axis I diagnoses of chronic PTSD and disassociative disorder, 
not otherwise specified (NOS).  Axis II diagnosis of 301.83 
(borderline personality disorder). 

Dr. S. noted there was no evidence obtained on the current 
examination or on his previous examination suggestive of any 
relationship between the veteran's PTSD and her service-
connected bilateral knee disorder, low back disorder, or 
iliac crest scar.  The examiner noted he agreed with Dr. F. 
that the veteran had a considerable amount of dysphoria and 
some anxiety, but that there were no psychotic symptoms upon 
examination.  It was noted that the hallucinations she 
reported were rather vague and would certainly be consistent 
with a borderline personality disorder.  The examiner stated 
he disagreed with Dr. F. on the possibility as to whether the 
veteran's PTSD was related to her military service.

Dr. S. said that it was clear that the veteran had a history 
of sexual abuse prior to service and that certainly there 
could be evidence that her PTSD was associated with that, but 
that she had stated her sexual relationship with her brother 
was not anything that had ever bothered her.  The examiner 
stated the data was very unclear as to whether there could be 
periods of amnesia for a severe trauma and that "[g]iven the 
benefit of the doubt to the veteran, [he] believed it [was] 
possible that she did, in fact, experienced the stressor she 
alleges."  Dr. S. also said that the stressor could be 
sufficient to cause the PTSD symptoms she reported.  It was 
the examiner's opinion that her borderline personality 
disorder and dysthymic disorder would certainly have been 
present prior to her military service.  He also said that it 
was likely that the disassociative disorder existed prior to 
the veteran's military service.

In private medical correspondence dated in February 2002 
L.L.D. (identified as a licensed clinical social worker) 
noted the veteran had been receiving psychotherapy service 
since June 2001 for PTSD and disassociate identity disorder.  
It was the social worker's opinion that the veteran's PTSD 
was definitely aggravated during military service based upon 
her ability to pinpoint two events of trauma in great detail 
which occurred during service.

The veteran was afforded a VA psychological examination by 
Dr. S. in September 2002.  The Axis I diagnosis was chronic 
PTSD.  Dr. S. said that he questioned the veteran at some 
length about her history of sexual relations with her brother 
throughout much of her childhood.  He said that the veteran 
did not find it upsetting, either at the time or since, 
because it was largely consensual.  Dr. S. reported that the 
veteran said the only thing that was upsetting was when her 
brother tried to sell her.  The veteran said that the assault 
in the military was different because she was attacked and 
had not wanted to engage in any kind of sexual relations with 
the individual.  

Dr. S. said that, as in his previous examination, he believed 
that the veteran's PTSD was as likely as not caused by or 
exacerbated by the sexual assault in the military.  He stated 
that a sexual assault would be of a sufficient stress to her 
to cause PTSD symptomatology.

The veteran was afforded a VA psychiatric examination by Dr. 
K. in January 2003.  He summarized the medical evidence of 
record, to include the prior VA examination reports although 
he did not mention the September 2002 report.  The veteran 
provided information about one soldier getting "too fresh" 
with her on one occasion.  She also spoke of the rape and the 
later sexual advance by the female soldier.  The examiner 
said that, when the veteran was asked how the events from the 
sexual assault in service currently affected her, the veteran 
reported symptoms that were consistent with a diagnosis of 
PTSD.  Dr. K. further stated that the veteran did meet the 
diagnostic criteria for PTSD.  

Dr. K. noted that a thorough reading of the claims folder and 
discharge summaries brought out discrepancies in the 
veteran's history of reported trauma.  He noted that the 
records documented that the veteran had sexual relationships 
with her brother.  He said that the time period of these 
sexual relations were recorded somewhat discrepantly, as 
there were both reports that it happened when she was a 
younger and another report of when she was a teenager.  He 
said that the veteran reported the relations as consensual.  
The examiner cited to several medical record entries 
regarding the veteran's sexual trauma.  He said that the 
information clouded the issue a great deal in regard to the 
consistency of the report of traumatic events in service and 
the reports of childhood sexual abuse.  Dr. K. further stated 
that the veteran's past psychiatric history was significant 
for hospitalization prior to service.  

Dr. K. said that the record indicates the most prominent 
diagnoses have been dysthymia, major depressive disorder, 
borderline personality disorder, and PTSD.  The most 
consistent diagnosis was borderline personality disorder.  
Dr. K's diagnoses included dysthymic disorder, major 
depression, and PTSD on Axis I.  He also provided a diagnosis 
of borderline personality disorder on Axis II.  It was noted 
that it could be clearly stated that the veteran had PTSD, as 
well as other psychiatric disorders, but that the most 
prominent disorder was a borderline personality disorder.  
Dr. K. stated that the question of whether PTSD was secondary 
to stresses during service could not be answered with great 
clarity, but that the degree of inconsistency in her history 
made the in-service stresses reported not as probable and 
more likely associated with her childhood history.  The 
documentation of stresses and the report of hospitalization 
prior to service obtained in 1976, which did not indicate 
traumatic rape, was considered to be most pertinent and led 
to the conclusion that PTSD was most probably precipitated by 
events prior to military service.  The examiner stated that 
subsequent histories provided by the veteran were not 
consistent enough to change that opinion.

In private medical correspondence dated in January 2003 
L.L.D. reiterated the previous opinion that the veteran's 
PTSD was definitely aggravated during military service based 
upon her ability to pinpoint two events of trauma in great 
detail which occurred during service.  It was noted that 
numerous records had been reviewed.

The veteran submitted a report of a private psychological 
examination by J. R. Moneypenny, Ph.D, dated in October 2003.  
Dr. Moneypenny noted the veteran had been evaluated based 
upon clinical interviews, personality testing, and review of 
an extensive list of VA and private medical records, to 
include VA examination reports.  Dr. Moneypenny said that the 
veteran reported being highly distressed by a number of 
chronic and ongoing physician and emotional symptoms.  These 
included physical problems, related to her diminished 
mobility and chronic pain from her knee, and a problem that 
dated to her time in the military.  The veteran was also 
distressed by an array of emotional problems.  These included 
intrusive and disturbing thoughts of traumatic events that 
occurred during service.  

Dr. Moneypenny said that the veteran dated the onset of all 
of her symptoms to her experience of trauma during her time 
of military service.  He said that the "chronic, significant 
and distressing nature of the injury(s) trauma and associated 
distress have also resulted in an overriding depression."  
Dr. Moneypenny said that the veteran reported a personal 
history that was essentially consistent with that reported in 
the other medical records he had reviewed.  He stated that 
since the information was widely documented he would not 
repeat it in-depth.  He said that there were several elements 
of the veteran's history that represented key events and 
would note them.

The veteran reported she had been molested as a child, but 
denied the experience had any traumatic impact on her.  She 
described the incident as a non-coercive, "exploratory," 
one-time activity involving her brother about the time when 
she was in the first grade.  She also described an event when 
she was eight that upset her when her brother attempted to 
entice another boy into paying him for the privilege of 
having sex with her.  She said that she and her brother again 
started to have sex when she was 15.  This did not involve 
coercion or threat. Dr. Moneypenny said that, when the 
veteran was asked to describe her feelings and reaction to 
this, in light of her poor self-esteem, she said the 
experience made her feel desirable.  The veteran denied that 
she later had any substantially different feelings about the 
experiences with her brother.  She denied any subsequent 
emotional distress over it.

It was noted that the veteran reported she had been sexually 
assaulted during service when she passed out after drinking 
heavily at a social gathering and that in the course of that 
assault she injured her knee.  She stated that she was under 
a picnic table when she regained consciousness.  She reported 
that subsequent to that incident she was raped by another 
sergeant while awaiting surgery to repair her knee.  Dr. 
Moneypenny said that the veteran's details of the assault 
were reported at length in the record and were essentially 
consistent with her current statement of events.  

The veteran further reported that she had been propositioned 
by a female soldier in a rather aggressive and provocative 
manner.  Dr. Moneypenny said that this situation became 
emotionally overwhelming to the veteran when she learned that 
this woman, and two of her lesbian friends, were slated to be 
her new roommates.  The veteran reported that this lead to 
one of her suicide attempts.  

Dr. Moneypenny provided diagnoses of recurrent major 
depression, and PTSD on Axis I.  He also included a diagnosis 
of borderline personality disorder, by history, on Axis II.  
He added that there appeared to be a general consensus among 
the veteran's evaluators regarding the basics of her 
diagnoses.  He said that the presence of marked and chronic 
depressive symptoms had been consistently reported by the 
veteran and documented in all prior reports.  He said that 
her history reflected a pervasive and ongoing pattern of 
instability in her general behavior, relationships, and 
emotional expression.  Dr. Moneypenny said that this was 
manifested in a variety of contexts and settings and 
represented the basis for her diagnosis of borderline 
personality disorder.  He further stated that the presence of 
a constellation of symptoms, reliably associated with PTSD, 
had also been consistently acknowledged in her records.  He 
concurred with those diagnoses.

In regard to the most likely cause of the veteran's 
depression, he noted that she reported that she had long 
experienced low mood and below average levels of overall 
adjustment and this dated to her teen years.  He said that, 
to the extent some psychological maladjustment may have 
existed prior to service, it was entirely unlikely that it 
accounted for the type and degree of emotional maladjustment 
that she began, and continued, to experience after her 
military service.  Dr. Moneypenny said that the trauma and 
stressors the veteran experienced in service, and the 
subsequent/associated problems, did represent well-known and 
well accepted sources of stress that do account for the 
nature and degree of depressive symptoms that she had 
suffered since service.  It was his opinion that it was most 
likely that the experiences the veteran had in service were 
the cause of her subsequent depressive symptoms and 
psychological impairment.

It was further noted that there was no substantial evidence 
to attribute the veteran's PTSD to anything other than the 
trauma she experienced in service.  Dr. Moneypenny noted that 
there was mention made in one of the veteran's examinations 
of the sexual activity that occurred between the veteran and 
her brother as a likely source of her PTSD.   He said that 
there had been a belief in the past, amongst mental health 
practitioners and others, that any childhood sexual activity 
was destined to result in adult maladjustment and trauma.  He 
said that this belief was now known to be erroneous.  He said 
that the incidence of childhood sexual activity, coercive, 
traumatic, or otherwise, was much higher than generally 
believed.  Yet, the vast majority of children who had such 
experiences went on "to adapt, resolve any distress and 
conflict about it, put it behind them, and lead ordinary, and 
adequately adjusted lives."  He added that there were cases 
were some did suffer serious psychological adjustment 
problems; however, that was not the case with the veteran.  

Dr. Moneypenny said that the veteran had reported credibly in 
his examination, and in previous examinations, that her 
childhood experiences were premature and inappropriate, but 
that they were noncoercive and exploratory.  He added that 
none of the veteran's PTSD symptoms, particularly the 
intrusive memories, flashbacks, or fears, nor the context of 
situations and stimuli that evoked the flashbacks, related to 
her childhood experiences.  He said that they all related to 
the assaults that she experienced in service.  

He added that the veteran's knee injury intensified her 
ongoing PTSD symptoms.  He said this was because the injury 
took place within the context of her initial sexual assault, 
and her chronic knee pain and all the loss of function 
associated with it, had come to symbolize and remind her of 
the sexual assault.  He said that the knee injury served as a 
constant reminder to her of the trauma, and effectively 
maintained the traumatizing memories and images.  Dr. 
Moneypenny stated that the veteran's PTSD was entirely likely 
to be the result of experiences she had while in the 
military.

Finally, Dr. Moneypenny said that the results of objective 
testing and clinical findings from his examination, and his 
review of the previous VA and civilian records, "failed to 
demonstrate that there was any preexisting psychological 
condition of sufficient significance to account for the 
nature or extent of the psychological condition of sufficient 
significance to account for the nature or extent of the 
psychological symptoms and distress that she has experienced 
since her time in the military."  He said that the veteran's 
military experiences represented the most likely cause and 
source of her distress and ongoing symptoms.

The veteran's attorney submitted additional argument and 
evidence in January 2005.  The evidence was duplicative of 
that already of record in January 2005.  The attorney again 
submitted additional argument and evidence in August 2006.  
The CD-ROM contained a duplicate copy of written argument 
submitted by the attorney and a copy of the designated 
"record on appeal" that consisted of items already in the 
claims folder.  

A temporary folder, containing additional medical evidence 
and rating decisions, was forward from the RO to the Board in 
January 2007.  The evidence related to surgery on the 
veteran's right knee.  The rating decisions pertained to 
evaluations for the veteran's surgery on the right knee and 
residuals.  There was no evidence pertinent to the issue on 
appeal.  

There were additional VA treatment records and hospital 
summaries of record through 2005.  However, the records 
reflected on the veteran's current status and did not address 
the basic question of etiology of any psychiatric disorder.  
Further, the most probative evidence regarding the question 
of etiology is contained in the medical records that have 
been detailed in this section.

Finally, the RO was unable to obtain the veteran's complete 
military personnel record file.  Requests were made to obtain 
the records, particularly those that may show performance 
evaluations, requests for counseling, and the like.  However, 
all attempts to obtain those records were unsuccessful






II.  Analysis

Bases for Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above-mentioned requirements for service 
connection, claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, and infirmities - a presumption of 
soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

In addition, a pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court 
also held that the sufficiency of a stressor was now a 
clinical determination for an examining mental health 
professional.  Id. at 140, 141.  The Court said that the 
occurrence of the stressor was still a factual matter to be 
determined by the evidence.  Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

Further, the Court has said that the categorical statement, 
used in other decisions, such as Moreau and Cohen, that an 
opinion by a mental health professional based on a 
postservice examination cannot be used to establish the 
occurrence of a stressor is not operative in a personal 
assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. 
§ 3.310, was recently amended in September 2006.  See 71 Fed. 
Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 
2006.  The change was made to conform VA regulations to 
decisions from the United States Court of Appeals for 
Veterans Claims (Court), specifically Allen v. Brown, 7 Vet. 
App. 439 (1995).  The prior regulation addressed whether a 
service connected disability was the cause of a secondary 
disability.  The Allen decision provides for consideration of 
whether a service connected disability aggravates a 
nonservice connected disability.  The change in regulations 
includes the holding from Allen in a new section, 38 C.F.R. 
§ 3.310(b).  The change in regulation is applicable in this 
case.  

The evidence of record establishes a clear diagnosis of PTSD.  
This diagnosis has been made many times in the treatment 
records.  It has also been made on each of the six 
examination reports.  

The veteran has provided information to treating 
professionals and examiners of her being sexually abused in 
her childhood and while growing up, all prior to service.  
She has been consistent in reporting this information and it 
is well documented in the many treatment records.  However, 
there is no corroborating evidence of her pre-service 
history, only the veteran's statements.  

Two VA examiners, Dr. F. and Dr. K., have expressed opinions 
that the veteran's PTSD is related to her childhood and pre-
service stressors.  Dr. F. said that the veteran's stressor 
history was, at best, unclear.  He also said that, at worst, 
it was questionable.  He was troubled that the veteran had 
recall of her rape in service 5 years after the event.  He 
said that "while she may have been exposed to stressors 
while in the military, it is certainly difficult to say that 
these led to psychiatric problems since she had already been 
hospitalized for psychiatric problems prior to her military 
service."  He pointed to evidence in the record of the 
veteran's treatment for psychiatric illness prior to service 
and her stressors in childhood.  Dr. F. did not address 
whether the "preexisting" PTSD was aggravated during the 
veteran's military service.  

Dr. K. said that "[t]he question of [PTSD] while in the 
military service cannot be answered with great clarity, but 
the degree of inconsistency in her history makes the stresses 
reported not as probable as more consistent childhood 
history."  In other words he felt her statements regarding 
her sexual activities prior to service to be more reliable 
than the statements she made regarding the rape and sexual 
advance she claimed happened in service.  He concluded that 
the veteran's PTSD was most probably precipitated prior to 
military service and that the subsequent histories were not 
consistent enough to change that opinion.  He did not provide 
an opinion in regard to whether the veteran's "preexisting" 
PTSD was aggravated during her military service.

The opinions from the VA examiner, Dr. S., and Dr. Moneypenny 
are in contrast to those of Dr. F. and Dr. K.  Dr. S. 
examined the veteran on three occasions.  In his first 
report, from February 1999, Dr. S. concluded that the veteran 
had PTSD.  He said that the PTSD was unrelated to the 
preservice treatment of depression.  In his second opinion, 
Dr. S. noted Dr. F's opinion and acknowledged the veteran's 
history of sexual abuse prior to service.  He said that there 
would be evidence of PTSD that could be associated with this 
history; however, he noted that the veteran said that her 
relationship with her brother did not bother her.  Dr. S. 
also said that, while the veteran had a period where she did 
not recall the rape in service, the data were very unclear as 
to whether there could be periods of amnesia for a severe 
trauma.  Dr. S. said that, giving the benefit of the doubt to 
the veteran, it was possible that she did experience the 
stressor as alleged and that this could be sufficient to 
cause the PTSD symptoms she reported.  At the third 
examination, Dr. S. noted that he had questioned the veteran 
at some length about her history of sexual relations with her 
brother in her childhood.  She again reported that it was not 
upsetting.  She was bothered by her brother trying to sell 
her.  The veteran's assault in service was different because 
she was attacked and had not wanted to engage in any kind of 
sexual relations with the person.  He stated that it was at 
least as likely as not that the veteran's PTSD was either 
caused, or exacerbated by the sexual assault in service.  He 
noted that a sexual assault would be a sufficient stressor to 
cause PTSD symptomatology.

Dr. Moneypenny also provided a diagnosis of PTSD.  He took a 
complete history from the veteran and said that he had 
reviewed an extensive list of previous records, to include 
the evaluations conducted by VA medical personnel.  He noted 
her sexual history prior to service.  He provided a detailed 
analysis of how it used to be thought that such activity was 
destined to result in adult maladjustment and trauma.  He 
said that current thought was different and that it was felt 
that a person could lead an ordinary, adequately adjusted 
life.

Dr. Moneypenny noted that none of the veteran's intrusive 
memories, flashbacks, or fears, nor the context of 
stimulations and stimuli related to her childhood experience.  
They all related to the assaults in service.  In addition, he 
said that the veteran's knee injury in service intensified 
her ongoing PTSD symptoms.  He said that her knee was a 
source of ongoing and chronic pain.  This injury took place 
within the context of her initial sexual assault and that the 
resulting disability had come to symbolize and remind her of 
the sexual assault.  He said that the knee injury served as 
constant reminder to the veteran of her trauma.  He said that 
her PTSD was entirely likely to be the result of experiences 
she had in service.  

He stated that the evidence did not demonstrate that there 
was any preexisting psychological condition of sufficient 
significance to account for the nature, or extent, of the 
psychological symptoms and distress experienced by the 
veteran since her military service.  He also said that the 
veteran's military experiences represented the most likely 
cause and source of her distress and ongoing symptoms.  

As stated before, the sufficiency of a stressor is a medical 
issue.  In general, the fact of whether the stressor occurred 
or not is a finding of fact within the purview of the Board.  
It can also be established by the opinion of a mental health 
professional in a personal assault case.  In this case, all 
of the examiners easily accept the veteran's history of 
sexual abuse prior to service.  Dr. F. and Dr. K. have 
expressed doubts about the veteran's stressors in service.  
They both cite to inconsistencies in her reporting of the 
stressors.  The Board does not find their doubts to be 
supported by the evidence.  The veteran reported the sexual 
advance from the female soldier at the time of her 
hospitalization at VAMC Topeka in 1975, while still in 
service, and at a VA examination in 1976.  A private hospital 
summary from July 1976 also noted the sexual advance.  A VA 
hospital summary from August 1976 reported the advance and 
referred to the veteran as having a history of concern about 
her sexual activity and identity.  There are many treatment 
entries thereafter and the examination reports where the 
veteran gave her history of being assaulted in service and 
not just the sexual advance.  Although she has detailed an 
assault at the time she injured her knee, her primary reports 
have related to the rape, just prior to her left knee 
surgery, and the later sexual advance.  The Board's review of 
the evidence of record does not find her reporting to be 
inconsistent.

As to contemporaneous documentation in service, there is 
evidence of the veteran being hospitalized for a suicide 
attempt in July 1975, only a short time after when the 
alleged rape occurred.  There is the July 1975 summary from 
WRAMC that noted a decrease in sexual interest, loss of 
appetite, weight loss, and trouble sleeping.  An August 1975 
SMR entry noted that the veteran's precipitating factors in 
her decompensation were the knee surgery, unwanted 
friendships in the barracks, and difficulties at home while 
on leave.  

When the above SMR entries are combined with the 1976 post-
service entries, entries made essentially within one year of 
service, it is reasonable to conclude that the veteran did 
experience a sexual assault in service.  The records document 
the kind of behavior referenced in 38 C.F.R. § 3.304(f)(3) 
and contain information of the actual reporting of problems 
of a sexual nature in service.  All of the examiners found 
the veteran's history of sexual abuse prior to service to be 
plausible, even though she related those events long after 
they had occurred.  Dr. S. and Dr. Moneypenny found her 
statements regarding the sexual assault in service to be 
plausible while Dr. F. and Dr. K. did not.  The opinions of 
Dr. S. and Dr. Moneypenny are sufficient to establish the 
occurrence of the claimed stressors in service regarding the 
rape, and the sexual advance.  See Patton, 12 Vet. App. at 
280.  The Board finds that the evidence does support a 
conclusion that the veteran experienced a sexual assault and 
sexual advance in service as verified stressors.

Both Dr. F. and Dr. K. opined that the veteran's PTSD existed 
prior to service, due to stressors unrelated to service.  
Neither physician stated that the veteran's PTSD was not 
aggravated in service.  Such a conclusion could be implied by 
their statements but it was not directly addressed.  By 
contrast, Dr. S. believed the veteran's PTSD, even if it did 
relate to her sexual activities before service, was also 
aggravated by the events in service.  Dr. Moneypenny was of 
the opinion that the veteran's PTSD was completely due to 
events that occurred in service and that there was no 
condition, prior to service, significant enough to account 
for the veteran's level of symptomatology since service.  

As noted, to rebut the presumption of soundness clear and 
unmistakable evidence is required.  Even if a conclusion can 
be made that there is such evidence that the veteran's PTSD 
existed prior to service, to rebut the presumption of 
soundness, clear and unmistakable evidence is also required 
to show that the condition was not aggravated during service.  
In this case there is a difference of opinion between the 
several examiners and their views of the evidence as to both 
issues.  This does not rise to the level of clear and 
unmistakable evidence.  To conclude that the condition 
preexisted service and that there was no aggravation the 
evidence must be undebatable.  See Vanerson, 12 Vet. App. at 
261; see also Cotant v. Principi, 17 Vet. App. 116, 131 
(2003). 

In regard to a preexisting disorder, the veteran was treated 
at the private hospital for the suicide attempt in 1974.  The 
diagnosis was adjustment reaction of adult life.  The veteran 
was discharged from service with a diagnosis of latent 
schizophrenia that was said to preexist service and was not 
aggravated during service.  However, the latter diagnosis has 
not been substantiated in the multiple hospitalization 
reports, clinical records, psychological evaluations, and 
medical examination reports since that time.  Thus two 
disorders that were said to exist prior to service have not 
been diagnosed subsequent to the veteran's service.

Although it is clear that the veteran received psychiatric 
treatment prior to service it is not equally clear that her 
confirmed diagnosis of PTSD preexisted service.  The evidence 
of record is not undebatable that her PTSD existed prior to 
service.  Further, the evidence is such that the veteran's 
PTSD is related to service.  In light of these 
determinations, service connection for PTSD, on a direct 
basis, must be granted.  See Wagner, Vanerson, Cotant, supra.

In regard to the diagnoses of major depression/depressive 
disorder, disassociative disorder, and dysthymic disorder, 
the record is not as well developed as that of the issue of 
PTSD.  The respective disorders have been noted on a number 
of treatment records and summaries, as well as on the 
examination reports.  However, with the exception of the 
diagnosis of major depression they have not been related to 
the veteran's service.  This is particularly true of the 
several VA examination reports that have provided such 
diagnoses.  

The veteran was diagnosed with major depression at the time 
of Dr. K's. examination in January 2003.  He did not provide 
any opinion as to any nexus between the diagnosis and the 
veteran's service.  Dr. Moneypenny provided a diagnosis of 
major depressive disorder.  He also provided a detailed 
discussion of the reasons for the veteran's depression.  He 
provided a basis for why it did not exist prior to service 
and why it was most likely related to the veteran's 
experiences in the military.  There is no medical opinion of 
record to the contrary.  Accordingly, service connection for 
major depression/major depressive disorder is granted.

The veteran was diagnosed with a disassociative disorder at 
the time of her examination by Dr. S. in May 2001.  He said 
that it was likely that the disassociative disorder existed 
prior to the veteran's military service.  He did not address 
whether it was aggravated during service.

The veteran was noted to have a diagnosis of a dysthymic 
disorder by Dr. F. in March 2001 and Dr. K in January 2003.  
Neither examiner provided an etiology for their diagnosis.  
Dr. S., although not providing a diagnosis of dysthymic 
disorder in May 2001, said that the disorder was certainly 
present prior to service.  He did not address whether the 
disorder was aggravated by service.

In light of the analysis concerning preexisting disorders and 
the requirement to rebut the presumption of sound condition 
there is not clear and unmistakable evidence to show the 
existence of a disassociative disorder and dysthymic disorder 
prior to service.  Further, there is not clear and 
unmistakable evidence to demonstrate that the disorders were 
not aggravated in service.  In affording the veteran the 
benefit of the presumption of sound condition the Board finds 
that the evidence supports service connection for a 
disassociative disorder and a dysthymic disorder.

Given the Board's decision above regarding direct service 
connection for the several psychiatric disorders, the issue 
regarding secondary service connection is now moot.  A grant 
on a direct basis affords her the greater benefit.  As such, 
the aspect of the claim involving secondary service 
connection is dismissed as moot.  

Finally, VA regulations provide that in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The VA General Counsel has issued a precedential opinion that 
held that service connection may be granted for disease, but 
not defects, which are congenital, developmental, or familial 
in origin when the evidence establishes the disorder was 
incurred in or aggravated by active service.  VAOGCPREC 82-
90.

The Board notes that by regulatory amendment, effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders as 
set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52,695-52,702 (1996).  Although the change in regulations did 
make some changes to the provision pertaining to personality 
disorders, 38 C.F.R. § 4.127, the change was not substantive.  
Neither the prior, nor amended, version of 38 C.F.R. § 4.127 
allows for service connection for a personality disorder.  

The Board notes that the facts as to the veteran being 
diagnosed with a personality disorder are not in dispute as a 
borderline personality disorder has been her main diagnosis 
over the years.  The medical evidence of record includes 
diagnoses of personality disorders provided during and after 
service.  VA disability compensation, however, may not be 
awarded for such disorders.  The Court has held that, in 
cases such as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, 
entitlement to service connection for a personality disorder 
must be denied as a matter of law.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, major depressive disorder, disassociative 
disorder and dysthymic disorder, is granted.

Entitlement to service connection for a borderline 
personality disorder is denied.

The claim for service connection for a psychiatric disorder, 
on a secondary basis, is dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


